DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amended Drawings filed 11/29/2021 have been accepted by the examiner.
Specification
The amended Specification filed 11/29/2021 has been accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-18, 21, and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Galonska et al. (WO 2016020272 A1) in view of Yoneda et al. (CA 02392424 C), Joseph (US 9642314 B1), and Kuo (US 20180084738 A1).
Regarding claim 1, Galonska teaches plant cultivation system, comprising: 

each plant support staircase comprising a plurality of plant receptacles including a zenith plant receptacle and a nadir plant receptacle, the plant receptacles arranged descendingly from the zenith plant receptacle to the nadir plant receptacle (Figure 3, Page 9 line 10 - Page 10 line 3; panel slots 11 = staircase, plant openings 0 run along panel slots from top to bottom i.e. from zenith to nadir); 
each plant receptacle comprising a water basin adapted to contain water (Figure 3, Page 6 lines 1-9; containers hold a certain water level); and 
at least one light source disposed within the interior volume and adapted to illuminate the plant receptacles (Figure 12, Page 6 lines 10-18; lighting device for illumination of plants).
Galonska does not teach an enclosure defining an interior volume; the enclosure having an access port opening into the interior volume; a closure movably coupled to the enclosure, the closure being movable between: a closed position obstructing the access port; and an open position permitting access to the interior volume through the access port; wherein, when the closure is in the closed position, the closure cooperates with the enclosure to substantially exclude external light from the interior volume while ambient airflow into and out of the interior volume is permitted; wherein each plant receptacle occupies a vertically distinct level; and wherein the at least one light source comprises a respective light set for each plant receptacle and each light set is arranged in registration with its respective plant receptacle. 
Yoneda teaches a plant cultivation system comprising:
an enclosure defining an interior volume (Figures 1, Page 13 lines 7-17; cabinet body 2); 

a closure movably coupled to the enclosure (Figures 1, Page 13 lines 7-17; cabinet body 2, opening/closing doors 8 and 9), the closure being movable between: 
a closed position obstructing the access port (Figures 1, Page 15 lines 8-20, Page 16 lines 4-14, Page 22 lines 3-12; opening/closing doors 8 and 9, when doors are closed the opening is obstructed); and 
an open position permitting access to the interior volume through the access port (Figures 1, Page 15 lines 8-20, Page 16 lines 4-14, Page 22 lines 3-12; opening/closing doors 8 and 9, when doors are open the opening permits access inside); 
wherein, when the closure is in the closed position, the closure cooperates with the enclosure to substantially exclude external light from the interior volume while ambient airflow into and out of the interior volume is permitted (Figures 1, Page 15 lines 8-20, Page 16 lines 4-14, Page 22 lines 3-12; light cut off from outside but airflow is not); 
at least one plant cultivating system is disposed within the interior volume (Figure 1, Abstract; plant cultivator 1, cabinet body 2, plants grown inside cabinet body 2).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the enclosure surrounding the plant staircase as taught by Yoneda in order to provide a fully controllable environment for the plants to grow in to optimize conditions as it is very well known to house plant cultivation systems inside cabinets.
Joseph teaches wherein the at least one light source comprises a respective light set for each plant receptacle and each light set is arranged in registration with its respective plant receptacle (Figure 6, Col. 5 lines 41-59; each plant holder 138 has corresponding lighting device directly above it). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with a light respective to each plant receptacle as taught by Joseph in order to optimize the amount of light illuminating the plants and to provide a more direct path for the light to travel to reach the plants.
Kuo teaches a plant cultivating apparatus wherein eat plant receptacle occupies a vertically distinct level (Figure 6, Paragraph [0015]; supporting plates 104 supporting one [or multiple] plant pot allowing the plant pots to each occupy a vertically distinct level from one another).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the vertically distinct levels taught by Kuo in order to provide specific surface for each plant pot to be supported on in a level and stable manner. 
Regarding claim 11, Galonska as modified above teaches wherein the at least one plant support staircase is rotatable within the enclosure (Page 4 line 21 - Page 5 line 8; disc shaped structure containing plants rotates around a center rotation axis).
Regarding claim 12, the modified reference teaches the limitations of claim 1 and further Joseph teaches wherein: 
the at least one light source comprises a respective light set for each plant receptacle (Figure 6, Col. 5 lines 41-59; each plant holder 138 has corresponding lighting device directly above it); 
each light set is arranged in registration with its respective plant receptacle (Figure 6, Col. 5 lines 41-59; each plant holder 138 has corresponding lighting device directly above it).
Galonska as modified above teaches
the at least one plant support staircase is rotatable within the enclosure (Page 4 line 21 - Page 5 line 8; disc shaped structure containing plants rotates around a center rotation axis); and 
the light sets are carried by a fixture disposed within the enclosure and configured to rotate in synch with the at least one plant support staircase to maintain each light set in registration with its respective plant receptacle (Page 6 line 10 - Page 7 line 2; lighting device located above the plants and rotates in sync around the same center rotation axis).
Regarding claim 13, Galonska as modified above teaches wherein each plant support staircase is curved (curved structure of panel slots 11 containing plant opening 0 can be seen in Figures 1, 3, 7, 12).
Regarding claim 14, Galonska as modified above teaches wherein the at least one plant support staircase comprises a plurality of plant support staircases radiating from a common center (panel slots 11 containing plant openings 0 seen radiating from common center A in Figures 1, 3, 7, 12).
Regarding claim 15, Galonska as modified above teaches wherein the plurality of plant support staircases comprises four plant support staircases in a quadrelion arrangement (there are 4 panel slots 11 radiating from a common center in a curved structure seen in Figures 1, 3, 7, 12).
Regarding claim 16, Galonska as modified above teaches, wherein each plant support staircase comprises: 
a staircase frame (Figure 3, Page 8 lines 22-26; guidance panel 1).
Galonska does not teach a basin shield for each plant receptacle, each basin shield being supported by the staircase frame in registration with a respective one of the basins; each basin shield having a pot support aperture formed therein and adapted to receive a plant pot; wherein when a plant pot is received and supported in the pot support aperture, the basin shield and the staircase frame cooperate to substantially exclude light from the respective basin. -4-Serial No. 16/483,911Docket No. GOW-028893 US PCT
Joseph teaches a basin shield for each plant receptacle, each basin shield being supported by the staircase frame in registration with a respective one of the basins (Figure 1, Col. 4 lines 27-37; covers 140 on each receptacle, covers 140 are supported by frame 132); 
each basin shield having a pot support aperture formed therein and adapted to receive a plant pot (Figure 1, Col. 4 lines 27-37; center opening 144 to receive plant); 
wherein when a plant pot is received and supported in the pot support aperture, the basin shield and the staircase frame cooperate to substantially exclude light from the respective basin (Figure 1, Col. 4 lines 27-37; center opening 144 to receive plant, cover 140 would substantially block light from entering).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the covers taught by Joseph in order to prevent any unwanted contaminants from getting into the plant receptacles.
Regarding claim 17, the modified reference teaches the limitations of claim 16 and Joseph further teaches wherein for each plant receptacle between the zenith plant receptacle and the nadir plant receptacle, the basin shield is removably supported by the staircase frame (Col. 2 lines 24-26; removable covers on the bottom and second to bottom receptacles).
Regarding claim 18, Galonska teaches plant cultivation system, comprising: 
at least one plant support staircase (Figure 3, Page 9 line 10 - Page 10 line 3; panel slots 11 = staircase); 
each plant support staircase comprising a plurality of distinct individual plant receptacles including a zenith plant receptacle and a nadir plant receptacle (Figure 3, Page 9 line 10 - Page 10 line 3; panel slots 11 = staircase, plant openings 0 run along panel slots from top to bottom i.e. from zenith to nadir); 
each plant receptacle comprising a water basin adapted to contain water (Figure 3, Page 6 lines 1-9; containers hold a certain water level); 
the plant receptacles arranged descendingly from the zenith plant receptacle to the nadir plant receptacle (Figure 3, Page 5 lines 24-28; panel slots 11 are on a vertical incline); 
the plant receptacles being horizontally stepped so that each plant receptacle is vertically unobstructed by each ascendingly adjacent plant receptacle (Figure 3, Page 5 lines 24-28; panel slots 11 are on a vertical incline, receptacles are vertically unobstructed and are stepped in a smooth sloped like manner);
 wherein the plant receptacles are configured so that water supplied to a zenith basin cascades down the plant support staircase through descendingly adjacent basins toward a nadir basin (Figure 3, Page 5 lines 24-28; water flows by way of gravity down the panel slots 11 and plant opening 0); 
at least one light source disposed within the interior volume and adapted to illuminate the receptacles (Figure 12, Page 6 lines 10-18; lighting device for illumination of plants).
Galonska does not teach an enclosure defining an interior volume; wherein the at least one plant support staircase is disposed within the interior volume; the enclosure having an access port opening into the interior volume; a closure movably coupled to the enclosure, the closure being movable between: a closed position obstructing the access port; and an open position permitting access to the interior volume through the access port; wherein when the closure is in the closed position, the closure cooperates with the enclosure to substantially exclude external light from the interior volume while ambient airflow into and out of the interior volume is permitted; wherein each plant receptacle occupies a vertically distinct level; and wherein the at least one light source comprises a respective light set for each plant and each light set is arranged in registration with its respective plant receptacle.
Yoneda teaches a plant cultivation system comprising:
an enclosure defining an interior volume (Figures 1, Page 13 lines 7-17; cabinet body 2); 
wherein at least one plant cultivating system is disposed within the interior volume (Figure 1, Abstract; plant cultivator 1, cabinet body 2, plants grown inside cabinet body 2);
the enclosure having an access port opening into the interior volume (Figure 1; can see opening on front face of cabinet body 2); 
a closure movably coupled to the enclosure (Figures 1, Page 13 lines 7-17; cabinet body 2, opening/closing doors 8 and 9), the closure being movable between: 
a closed position obstructing the access port (Figures 1, Page 15 lines 8-20, Page 16 lines 4-14, Page 22 lines 3-12; opening/closing doors 8 and 9, when doors are closed the opening is obstructed); and 
an open position permitting access to the interior volume through the access port (Figures 1, Page 15 lines 8-20, Page 16 lines 4-14, Page 22 lines 3-12; opening/closing doors 8 and 9, when doors are open the opening permits access inside); 
wherein, when the closure is in the closed position, the closure cooperates with the enclosure to substantially exclude external light from the interior volume while ambient airflow into and out of the interior volume is permitted (Figures 1, Page 15 lines 8-20, Page 16 lines 4-14, Page 22 lines 3-12; light cut off from outside but airflow is not through a separate port gas is exchanged in and out); 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the enclosure surrounding the plant staircase as taught by Yoneda in order to provide a fully controllable environment for the plants to grow in to optimize conditions as it is very well known to house plant cultivation systems inside cabinets.
Joseph teaches wherein the at least one light source comprises a respective light set for each plant receptacle and each light set is arranged in registration with its respective plant receptacle (Figure 6, Col. 5 lines 41-59; each plant holder 138 has corresponding lighting device directly above it). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with a light respective to each plant receptacle as taught by Joseph in order to optimize the amount of light illuminating the plants and to provide a more direct path for the light to travel to reach the plants.
Kuo teaches a plant cultivating apparatus wherein eat plant receptacle occupies a vertically distinct level (Figure 6, Paragraph [0015]; supporting plates 104 supporting one [or multiple] plant pot allowing the plant pots to each occupy a vertically distinct level from one another).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the vertically distinct levels taught by Kuo in order to provide specific surface for each plant pot to be supported on in a level and stable manner.
Regarding claim 21, Galonska as modified above teaches wherein water supplied to the zenith basin cascades down the plant support staircase by overflowing into respective descendingly adjacent ones of the basins (Figure 3, Page 5 lines 24-28; water flows by way of gravity down the panel slots 11 and plant opening 0).
Regarding claim 31, Galonska as modified above teaches wherein the at least one plant support staircase is rotatable within the enclosure (Page 4 line 21 - Page 5 line 8; disc shaped structure containing plants rotates around a center rotation axis).
Regarding claim 32, the modified reference teaches the limitations of claim 18 and Joseph further teaches wherein: 
the at least one light source comprises a respective light set for each plant receptacle (Figure 6, Col. 5 lines 41-59; each plant holder 138 has corresponding lighting device directly above it); 
each light set is arranged in registration with its respective plant receptacle (Figure 6, Col. 5 lines 41-59; each plant holder 138 has corresponding lighting device directly above it).
Galonska as modified above teaches: 
the at least one plant support staircase is rotatable within the enclosure (Page 4 line 21 - Page 5 line 8; disc shaped structure containing plants rotates around a center rotation axis); and 
the light sets are carried by a fixture disposed within the enclosure and configured to rotate in synch with the at least one plant support staircase to maintain each light set in registration with its respective plant receptacle (Page 6 line 10 - Page 7 line 2; lighting device located above the plants and rotates in sync around the same center rotation axis).
Regarding claim 33, Galonska as modified above teaches wherein each plant support staircase is curved (curved structure of panel slots 11 containing plant opening 0 can be seen in Figures 1, 3, 7, 12).
Regarding claim 34, Galonska as modified above teaches wherein the at least one plant support staircase comprises a plurality of plant support staircases radiating from a common center (panel slots 11 containing plant openings 0 seen radiating from common center A in Figures 1, 3, 7, 12).
Regarding claim 35, Galonska as modified above teaches wherein the plurality of plant support staircases comprises four plant support staircases in a quadrelion arrangement (there are 4 panel slots 11 radiating from a common center in a curved structure seen in Figures 1, 3, 7, 12).
Regarding claim 36, Galonska as modified above teaches wherein each plant support staircase comprises: 
a staircase frame (Figure 3, Page 8 lines 22-26; guidance panel 1).
Galonska does not teach a basin shield for each plant receptacle, each basin shield being supported by the staircase frame in registration with a respective one of the basins; each basin shield having a pot support aperture formed therein and adapted to receive a plant pot; wherein when a plant pot is received and supported in the pot support aperture, the basin shield and the staircase frame cooperate to substantially exclude light from the respective basin. -4-Serial No. 16/483,911Docket No. GOW-028893 US PCT
Joseph teaches a basin shield for each plant receptacle, each basin shield being supported by the staircase frame in registration with a respective one of the basins (Figure 1, Col. 4 lines 27-37; covers 140 on each receptacle, covers 140 are supported by frame 132); 
each basin shield having a pot support aperture formed therein and adapted to receive a plant pot (Figure 1, Col. 4 lines 27-37; center opening 144 to receive plant); 
wherein when a plant pot is received and supported in the pot support aperture, the basin shield and the staircase frame cooperate to substantially exclude light from the respective basin (Figure 1, Col. 4 lines 27-37; center opening 144 to receive plant, cover 140 would substantially block light from entering).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the covers taught by Joseph in order to prevent any unwanted contaminants from getting into the plant receptacles.
Regarding claim 37, the modified reference teaches the limitations of claim 36 and Joseph further teaches wherein for each plant receptacle, the basin shield is removably supported by the staircase frame (Col. 2 lines 24-26; removable covers on receptacles).
Claims 2-5 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Galonska et al. (WO 2016020272 A1) in view of Yoneda et al. (CA 02392424 C), Joseph (US 9642314 B1), and Kuo (US 20180084738 A1) as applied to claims 1 and 18 above, and further in view of Kobayashi (US 4033072 A).
Regarding claim 2, Galonska as modified above does explicitly teach pumping water as the flow control element to be supplied to  the central area of the plant system to then cascade down each staircase (Page 5 lines 24-28), which inherently teaches that there must be a water reservoir present in order to supply the water being pumped through the system. However, a water reservoir is not explicitly taught.
Kobayashi teaches a plant cultivating system comprising a reservoir coupled, via a flow control element, in fluid communication with the basins and adapted to selectively supply water to the basins (Figure 1, Col. 1 lines 52-58 and Col. 2 lines 22-34; collect tank 10 and cistern 6 connected to receptacles by way of selectively pumping culture fluid through system and reaching plant receptacles by way of outlet pipe portion 26a).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivating system of Galonska with the reservoir taught by Kobayashi in order to provide an onsite immediate supply of water/nutrients to consistently supply to the plants.
Regarding claim 3, the modified reference teaches the limitations of claim 2 and Kobayashi further teaches wherein the reservoir is disposed above the basins; and the flow control element comprises a valve (Figure 1, Col. lines 55-68 and Col. 3 lines 1-25; cistern 6 disposed above plant holder units 20, check valve 34 opens and closes to pump fluid up from collector tank 10 to cistern 6).
Regarding claim 4, Galonska as modified above teaches wherein the flow control element comprises a pump (Page 5 lines 24-28; water pumped up to central area and then cascades down channel structure).
 Regarding claim 5, the modified reference teaches the limitations of claim 4 and Kobayashi further teaches wherein the reservoir is disposed within the enclosure below the basins (Figure 1, Col. 1 lines 55-68; collector tank 10 disposed below plant holder units 20).
Regarding claim 25, Galonska as modified above does explicitly teach pumping water as the flow control element to be supplied to the central area of the plant system where the topmost plant openings are and to then cascade down each staircase (Page 5 lines 24-28), which inherently teaches that there must be a water reservoir present in order to supply the water being pumped through the system. However, a water reservoir is not explicitly taught. 
Kobayashi teaches a plant cultivation system comprising a reservoir coupled, via a flow control element, in fluid communication with the basins and adapted to selectively supply water to the zenith basin of each plant support staircase (Figure 1, Col. 1 lines 52-58 and Col. 2 lines 22-34; collect tank 10 and cistern 6 connected to receptacles by way of selectively pumping culture fluid through system and reaching top most plant receptacles by way of outlet pipe portion 26a).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivating system of Galonska with the reservoir taught by Kobayashi in order to provide an onsite immediate supply of water/nutrients to consistently supply to the plants.
Regarding claim 26, Galonska as modified above teaches wherein the flow control element comprises a pump (Page 5 lines 24-28; water pumped up to central area and then cascades down channel structure).
Regarding claim 27, the modified reference teaches the limitations of claim 26 and Kobayashi further teaches wherein the reservoir is disposed within the enclosure below the basins (Figure 1, Co. 1 lines 52-58; collect tank 10 and cistern 6, collector tank 10 below plant holder units 20, when combined the whole system will be inside the enclosure).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Galonska et al. (WO 2016020272 A1) in view of Yoneda et al. (CA 02392424 C), Joseph (US 9642314 B1), Kuo (US 20180084738 A1), and Kobayashi (US 4033072 A) as applied to claim 2 above, and further in view of Sholmo (US 5502922 A).
Regarding claim 6, the modified reference teaches the limitations of claim 2 and Kobayashi further teaches wherein for each plant support staircase: 
the reservoir is in fluid communication with a zenith basin (Figure 1, Col. 1 lines 52-58 and Col. 2 lines 22-34; collect tank 10 and cistern 6 connected to receptacles by way of selectively pumping culture fluid through system and reaching top most plant receptacles by way of outlet pipe portion 26a). 
Galonska as modified above does not teach each basin, other than a nadir basin, has a cascade drain feeding into its respective descendingly adjacent basin; whereby water supplied from the reservoir to the zenith basin cascades down the plant support staircase through the basins into the nadir basin.
Shlomo teaches a plant cultivation system wherein each basin, other than a nadir basin, has a cascade drain feeding into its respective descendingly adjacent basin (Figure 1, Col. 3 lines 30-43; each container 8 has a drain which passes excess water to the container below); 
whereby water supplied from the reservoir to the zenith basin cascades down the plant support staircase through the basins into the nadir basin (Figure 1, Col. 1 lines 41-60; water from reservoir pumped to topmost container and then cascades down to the bottommost container).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the cascade drains taught by Shlomo in order to provide a direct path for the water cascading down the system to be accurately drained into the next lowest container.
Regarding claim 7, the modified reference teaches the limitations of claim 6 and Shlomo further teaches wherein the nadir basin has a terminal drain (Figure 1, Col. 3 lines 30-43; bottom container 8 has a drain which drains excess water into reservoir 4).
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Galonska et al. (WO 2016020272 A1) in view of Yoneda et al. (CA 02392424 C), Joseph (US 9642314 B1), and Kuo (US 20180084738 A1) as applied to claim 18 above, and further in view of Sholmo (US 5502922 A).
Regarding claim 20, Galonska as modified above teaches wherein water supplied to the zenith basin cascades down the plant support staircase (Page 5 lines 24-28; water pumped up to central area and then cascades down channel structure from the top plant opening to the bottom). 
Galonska as modified above does not teach the water cascading down the staircase through cascade drains feeding into respective descendingly adjacent ones of the basins.
Shlomo teaches a plant cultivation system wherein water cascades down a staircase through cascade drains feeding into respective descendingly adjacent ones of the basins (Figure 1, Col. 3 lines 30-43; each container 8 has a drain which passes excess water to the container below).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the cascade drains taught by Shlomo in order to provide a direct path for the water cascading down the system to be accurately drained into the next lowest container.
Regarding claim 22, Galonska as modified above does not teach wherein the nadir basin has a terminal drain.
Shlomo teaches a plant cultivation system wherein the nadir basin has a terminal drain (Figure 1, Col. 3 lines 30-43; bottom container 8 has a drain which drains excess water into reservoir 4).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the terminal drain as taught by Shlomo in order to provide a way for the overflow water that traveled throughout the entire system can be returned to the reservoir in order to be recycled and used again.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Galonska et al. (WO 2016020272 A1) in view of Yoneda et al. (CA 02392424 C), Joseph (US 9642314 B1), Kuo (US 20180084738 A1), and Sholmo (US 5502922 A) as applied to claim 7 above, and further in view of Adams et al. (US 8151518 B2).
Regarding claim 8, the modified reference teaches the limitations of claim 7 and further Shlomo teaches wherein the terminal drain is for directing water from the nadir basin back to the reservoir or to a sink (Figure 1, Col. 3 lines 30-43; bottom container 8 has a drain which drains excess water into reservoir 4).
as modified above does not teach the terminal drain being valve- controlled for selectively directing water from the nadir basin back to the reservoir or to a sink.
Adams teaches a valve-controlled drain for selectively directing water out of a tray (Col. 18 lines 26-36; sensor can open a water outlet valve to drain out tray when needed).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the valve-controlled element taught by Adams in order to control the amount of water that gets drained from the bottom basin to ensure that too much water is not draining out or not enough water is draining out.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Galonska et al. (WO 2016020272 A1) in view of Yoneda et al. (CA 02392424 C), Joseph (US 9642314 B1), Kuo (US 20180084738 A1), and Kobayashi (US 4033072 A) as applied to claim 27 above, and further in view of Shlomo (US 5502922 A) and Adams et al. (US 8151518 B2).
Regarding claim 28, Galonska as modified above does not teach wherein, for each plant support staircase: at least the nadir basin has a terminal drain; and each terminal drain is valve-controlled for selectively directing water from the nadir basin back to the reservoir or to a sink.
Shlomo teaches a plant cultivating system wherein the nadir basin has a terminal drain and is for directing water from the nadir basin back to the reservoir or to a sink (Figure 1, Col. 3 lines 30-43; bottom container 8 has a drain which drains excess water into reservoir 4).
Galonska as modified above does not teach the terminal drain being valve- controlled for selectively directing water from the nadir basin back to the reservoir or to a sink.
Adams teaches a valve-controlled drain for selectively directing water out of a tray (Col. 18 lines 26-36; sensor can open a water outlet valve to drain out tray when needed).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the valve-controlled element taught by Adams in order to control the amount of water that gets drained from the bottom basin to ensure that too much water is not draining out or not enough water is draining out.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Galonska et al. (WO 2016020272 A1) in view of Yoneda et al. (CA 02392424 C), Joseph (US 9642314 B1), and Kuo (US 20180084738 A1)  as applied to claim 18 above, and further in view of Adams et al. (US 8151518 B2).
Regarding claim 19, Galonska does not teach wherein the basins comprise removable trays.
Adams teaches a plant cultivation system wherein the basins comprise removable trays (Col. 4 line 64 - Col. 5 line 5; trays removably coupled to the system).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the removable trays as taught by Adams in order to allow for easy insertion and removal to carry out cleaning processes or easy replacement of trays.
Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Galonska et al. (WO 2016020272 A1) in view of Yoneda et al. (CA 02392424 C), Joseph (US 9642314 B1), and Kuo (US 20180084738 A1) as applied to claim 1 above, and further in view of Lin et al. (US 20120260574 A1).
Regarding claim 10, the modified reference teaches the limitations of claim 1 and Joseph further teaches light sets are in registration with the zenith plant receptacle and in registration with the nadir plant receptacle (Figure 6, Col. 5 lines 41-59; each plant holder 138 has corresponding lighting device directly above it). 
Galonska as modified above does not teach the light sets in registration with the zenith plant receptacle emit light in which blue and yellow wavelengths predominate; and light sets in registration with the nadir plant receptacle emit light in which reddish and orange wavelengths predominate.
Lin teaches a plant cultivating system wherein the lamp unit comprises red, orange, yellow, and blue LEDs that can be adjusted to any desired setting (Paragraph [0020]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the red, orange, yellow, and blue LEDs taught by Lin in order to provide each plant in its specific location the exact desired lighting levels that each specific plant needs.
Regarding claim 30, the modified reference teaches the limitations of claim 18 and Joseph further teaches light sets are in registration with the zenith plant receptacle and in registration with the nadir plant receptacle (Figure 6, Col. 5 lines 41-59; each plant holder 138 has corresponding lighting device directly above it). 
Galonska as modified above does not teach the light sets in registration with the zenith plant receptacle emit light in which blue and yellow wavelengths predominate; and light sets in registration with the nadir plant receptacle emit light in which reddish and orange wavelengths predominate.
Lin teaches a plant cultivating system wherein the lamp unit comprises red, orange, yellow, and blue LEDs that can be adjusted to any desired setting (Paragraph [0020]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant cultivation system of Galonska and incorporated the red, orange, yellow, and blue LEDs taught by Lin in order to provide each plant in its specific location the exact desired lighting levels that each specific plant needs.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Galonska et al. (WO 2016020272 A1) in view of Yoneda et al. (CA 02392424 C), Joseph (US 9642314 B1), Kuo (US 20180084738 A1), and Shlomo (US 5502922 A)  as applied to claim 22 above, and further in view of Brownlee (US 4899487 A).
Regarding claim 23, Galonska as modified above does not teach wherein a pre-nadir basin preceding the nadir basin also has a terminal drain.
Brownlee teaches a plant receptacle assembly wherein a pre-nadir basin preceding the nadir basin also has a terminal drain (Figures 1-2, Col. 5 lines 36-46; drain pipe 42 connected to opening 37 in container 30, the pre-nadir basin, is a terminal drain).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant cultivation system taught by Galonska with the pre-nadir basin terminal drain as taught by Brownlee in order to provide an additional drain that leads back to the reservoir so as to avoid overwhelming the nadir basin terminal drain.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Applicant argues that Galonska as modified by Yoneda does not teach “wherein, when the closure is in the closed position, the closure cooperates with the enclosure to substantially exclude external light from the interior volume while ambient airflow into and out of the interior volume is permitted,” because Yoneda teaches that the doors 8 and 9 form a hermetic seal for the cabinet body 2. This is not found persuasive. 
Yoneda discloses, on Page 15 line 10 – Page 6 line 17, doors 8 and 9 can be open and closed as desired. When the doors 8 and 9 are closed in combination with the rest of the cabinet walls and windows, the “internal environment of the cabinet can be controlled to desired conditions since light and heat from outside can be cut off.” In the Interview held on 11/18/21, Applicant also argued that the door 9 is made of transparent material for observation and would allow in light, however examiner replied with, and still maintains, that a single transparent door on the entire plant cabinet would still be considered “substantially excluding light” from the interior, therefore reading on the claim limitation.
Yoneda does disclose on Page 16 lines 1-3 that the door 9 provides a hermetic seal when closed. Per Dictonary.com definition of “hermetic: made airtight by fusion or sealing.” This means that no airflow is allowed specifically through door 9. However, Yoneda further discloses on Page 22 lines 3-12, that there is a “separately provided gas discharge port whilst atmosphere is supplied by means of an air pump or the like into the interior of the body 2…re-establishment of the environment can be performed by a computer without opening the door.” The door 9 of Yoneda does provide a hermetic seal, but there is a separate port on the cabinet for intake/discharge of gas/air. Per Dictionary.com definition of “ambient: of the surrounding area or environment.” Therefore, the claim limitation of claim 1 reads as -allowing surrounding environment airflow into and out of the interior of the volume is permitted while the door is closed-. Yoneda does teach airflow from the surrounding area directly outside of the cabinet body 2 in and out of the body 2 while door 9 is closed.
Applicant’s arguments with respect to claim 1 regarding Galonska not teaching “wherein each plant receptacle occupies a vertically distinct level” have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dennison (US 1045577 B1), Fujiyama (US 20160165821 A1), Fambro (US 20140090295 A1), and Young (US 20090265986 A1). The references listed relate to plant cultivation chambers with airflow exchange systems or a plant cultivation with a stepped like structure which are relevant to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642